Citation Nr: 1617030	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee degenerative arthritis.

2.  Entitlement to a rating higher than 10 percent for right knee degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1968 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2015, the Veteran had a personal hearing before the undersigned VLJ.  Subsequently, these issues were remanded for additional development.

The issue of entitlement to an increased rating for the lumbar spine was raised by a January 2016 statement.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The left and right disabilities each manifest with painful limited motion that well exceeds 60 degrees flexion.  

2.  In resolving all doubt in his favor, as of August 2014, his extension is limited to 5 degrees and is accompanied by pain.

3.  The left and right knee disabilities each manifest with slight instability, as well as symptomatic dislocation of the semilunar cartilage with effusion and locking.


CONCLUSIONS OF LAW

1.  For both the left and right knees, the criteria are not met for higher ratings based on limited flexion under DC 5010-5260.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2015).

2.  The criteria are met for a separate ratings for the left and right knees of ten percent for limited extension under DC 5261, effective from August 2014.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-2004.

3.  For both the left and right knee, the criteria are met for separate 10 percent ratings under DC 5257.  The criteria are also met for separate 20 percent ratings under DC 5258.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5258 (2015); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations in conjunction with this claim, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran complained that the August 2014 VA examination was inadequate.  He has been given an updated examination that is adequate, and he has not raised any objections regarding the findings therein.  He has also not raised any allegations of any procedural errors that were prejudicial to his claims.
Increased ratings for the knees

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's left knee is currently rated as 10 percent disabling under DC 5010-5260 for limited flexion due to degenerative arthritis.  His right knee is also rated as 10 percent disabling under DC 5010-5260, and is separately rated 10 percent for the right leg under DC 5262, which pertains to impairment of the tibia and fibula.  38 C.F.R. § 4.71a. 

Degenerative arthritis is rated under DC 5010, which is rated under DC 5003.  DC 5003 directs the rater to the appropriate codes regarding limited motion of the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DCs 5010, 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  Limited extension of the knee is rated under DC 5261, which assigns a noncompensable rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.  

The record shows limited flexion.  His worst flexion measurements were taken at the November 2015 VA examination, at 110 degrees flexion for each knee.  This level of impairment is noncompensable.  It is less than full flexion, but is accompanied by pain, which accounts for the current 10 percent ratings.  Lichtenfels, supra.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the August 2014 VA examination, he was noted to have functional loss due to painful motion, excess fatigability, weakened movement, and less movement after repetitions, but there was no evidence to suggest that his functional loss ever results in flexion limited to 30 degrees, or in a close approximation of this level of loss, which is required for a higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, the evidence does not show or suggest any incapacitating episodes due to his left knee arthritis.  38 C.F.R. § 4.71a, DC 5010.  

The Veteran asserts that he cannot fully extend his knees.  The August 2014 VA examiner initially noted that his extension was limited to 45 degrees, but then clarified that the Veteran's extension was only limited to 5 degrees.  This is the worst extension measurement in the record.  At the November 2015 VA examination, the Veteran was found to have less than full extension but only when he is in a seated or supine position.  The Veteran complained of this at the September 2015 hearing, but he did not provide details as to the extent of his limitation.  Limited extension to 5 degrees is noncompensable.  38 C.F.R. § 4.71a, DC 5261.  However, he is also noted to have painful motion, therefore, in giving him the benefit of the doubt, he is entitled to a separate 10 percent rating for limited extension.  38 C.F.R. § 4.3; Lichtenfels, supra.  Separate ratings for limited flexion and limited extension are permissible pursuant to VAOPGCPREC 9-2004.
A higher rating under DC 5261 is not warranted.  Although the Veteran has asserted that he has reduced strength and it is very difficult for him to extend his knees to stand up from a seated position, the Board considered whether this functional loss warranted a higher rating.  DeLuca, supra.  As above, his functional loss has not been shown to reduce his ability to extend to 10 degrees, or in a close approximation of this level of loss, which is required for a higher rating based on limited extension.  Indeed, he has been found to be able to fully extend when he is standing.  Accordingly, 10 percent ratings are warranted but no higher.  

The Board also notes that the record does not show difficulties with extension until August 2014.  As this is the earliest that it is factually ascertainable that he was having these symptoms, his ratings under DC 5261 are effective from then.  38 C.F.R. § 3.400(o).

The record shows that the Veteran uses a walker or a cane, and that he complains that his knees with frequently "give way," causing him to fall.  Under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  He complained of this during the August 2014 hearing, and also at the August 2014 VA examination, although objective testing did not show instability or subluxation.  He was noted to use a cane for ambulation, and that his knees caused an antalgic gait.  He also complained at the November 2011 VA examination that his knees were not stable, and he was noted to have both an antalgic and an unsteady gait because of his knees.  Objective testing was normal.  Historically, the Board notes that he has complained of his knees "giving way" fairly consistently since the mid-2000's.  In 2008, he was encouraged to use a wheelchair because of the frequency of his falls.  Accordingly, the Board finds that there is sufficient evidence to award separate 10 percent ratings for each knee under DC 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71, DC 5257.  Separate ratings are permitted under DC 5257 and DC 5003/5010, when there is arthritis with painful motion, as long as the limited motion meets the criteria for a 0 percent (noncompensable) rating.  VOAPGCPREC 9-98. 

The Board does not find that a higher 20 percent rating for instability is warranted, as there has been no objective confirmation of actual instability.  Diagnostic testing for stability has not shown any movement, which is generally measured in terms of 1+ (0 to 5 millimeters deviation), 2+ (5 to 10 millimeters deviation), and 3+ (10 to 15 millimeters deviation).  His testing consistently showed no deviation, that is, normal stability.  However, as noted above, he uses and is encouraged to use assistive devices to prevent falling from his knees "giving way." The Board finds that doubt should be resolved in his favor and that he should be compensated for these symptoms, but that the evidence more closely approximates the criteria for slight instability over moderate.  Id.

The Board also finds that the evidence supports another separate rating under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  He has not been diagnosed with any abnormalities of the meniscus.  However, he has testified to having difficulties with frequent swelling of the knees.  At the November 2015 VA examination, this was noted to be effusion.  He reported at August 2014 examination that his knees will "lock" and that it takes a significant amount of time to straighten them and be able to bend the knee.  He said he cannot walk during these instances, which can happen on a daily basis, and must wait up to 30 minutes to get his knees to extend.  He also complained of this locking and swelling during the November 2011 VA examination, although neither were objectively identified during that examination.  There is nothing in the record to suggest that he was not experiencing these symptoms.  Accordingly, separate 20 percent ratings for the left and right knee under DC 5258 are warranted.  Id.

The record does not show ankylosis or genu recurvatum, therefore DCs 5256 or 5263 are not warranted.  The Veteran does have a separate 10 percent rating under DC 5262, pertaining to impairment of the tibia and fibula, for "slight knee or ankle disability" of the right leg.  The evidence has been reviewed and does not reveal impairment of the tibia and fibula resulting in any symptoms that are not addressed above.  Accordingly, a higher 20 percent rating for "moderate knee or ankle disability" is not warranted under this DC, as his symptoms are addressed under the DCs discussed above.  There are no other symptoms that could be addressed under this DC, and because of that, providing an increased rating under this DC would result in impermissible pyramiding.  38 C.F.R. § 4.14.

The Board does not find that referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App, 111 (2008).  He complains of painful knees, difficulty ambulating, difficulty fully extending, frequent swelling, locking episode, and instability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  38 C.F.R. § 4.71a , DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board does not find that a claim for a total rating due to individual unemployability (TDIU) has been raised by the facts relevant to these claims for higher ratings for the knees.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran has applied for TDIU, which is being developed by the AOJ, as due to depression.  He reports his last employment as an accountant from 1979 to 2004.  There is no suggestion that his knees would prevent him from undertaking such work, and he does not so assert.  Accordingly, a claim for TDIU has not been raised, and will continue to be developed and addressed by the AOJ in due course.    
ORDER

The claims for higher ratings for the left and right knees under DC 5010-5260 are denied.

Separate ratings of 10 percent for each knee under DC 5261 are granted, effective from August 2014.

Separate ratings of 10 percent for each knee under DC 5257 are granted.

Separate ratings of 20 percent for each  knee under DC 5258 are granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


